United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1448
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                Isaac Lincoln Maxie,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: February 6, 2017
                               Filed: July 20, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Isaac Maxie appeals a judgment of the district court revoking his term of
supervised release and sentencing him to eight months’ incarceration. But before the
appeal was submitted to this panel, Maxie was released from custody, and he
identifies no collateral consequences of the district court’s judgment. The appeal is
therefore moot.
       In November 2012, Maxie was released from prison after serving a federal
sentence for distributing cocaine. Maxie began a four-year term of supervised
release. In October 2015, the probation office petitioned to revoke Maxie’s
supervised release, alleging that he had failed to fulfill his monthly reporting
obligations, failed to follow his probation officer’s instructions, and failed to
participate in drug testing. The district court1 revoked Maxie’s supervised release and
sentenced him to eight months’ imprisonment, without any additional term of
supervised release to follow.

     Maxie appealed, and the case was docketed. Maxie later notified the court that
he was scheduled for release from custody in November 2016, and records of the
Bureau of Prisons confirm that he was then released. By the time the case was
submitted to the panel, Maxie’s sentence was discharged.

       Article III of the Constitution requires that an actual case or controversy
“subsist[] through all stages of federal judicial proceedings, trial and appellate.”
Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). Spencer v. Kemna, 523 U.S.
1 (1998), explained that while an individual remains incarcerated or on parole, he
continues to suffer a concrete injury, and a challenge to his conviction therefore
satisfies the case-or-controversy requirement. Id. at 7. But after an inmate’s sentence
of imprisonment and parole expires, Article III requires that he establish that there is
some “collateral consequence” of the conviction, i.e., he has a “concrete and
continuing injury other than the now-ended incarceration or parole.” Id. The
possibility of an enhanced sentence for a future crime was not sufficient to show an
injury-in-fact from a parole revocation after the offender’s release from custody. Id.
at 15.



      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                          -2-
       In United States v. Dunlap, 719 F.3d 865 (8th Cir. 2013) (per curiam), we
applied Spencer to an offender who challenged the revocation of his supervised
release, but whose sentence was fully discharged. Id. at 867. The potential for an
enhanced sentence in the future or a “stigma” from a judgment that he violated
supervised release was not sufficient to establish a case or controversy. The court
dismissed the appeal as moot. We reached the same conclusion in United States v.
Stanko, 762 F.3d 826, 828 (8th Cir. 2014) (per curiam).

       Maxie is in the same position as the offenders in Dunlap and Stanko. He was
released from prison in November 2016, and he is not subject to an ongoing term of
supervised release. He has not identified any collateral consequence of the district
court’s judgment that would satisfy the Article III requirement of injury-in-fact. We
therefore dismiss the appeal as moot.
                        ______________________________




                                         -3-